IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45932

JONAS,                                          )
                                                )    Filed: December 4, 2018
       Petitioner-Appellant,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
STATE OF IDAHO,                                 )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Respondent.                              )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. Eric J. Wildman, District Judge.

       Judgment of the district court dismissing petition, affirmed.

       Jonas, Pocatello, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Jonas appeals from the district court’s judgment dismissing her petition to vacate/return
of property. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Jonas pled guilty to second degree murder and was sentenced to a unified term of life
with twenty-five years determinate.      This Court affirmed her judgment of conviction and
sentence. State v. Jonas, Docket No. 26014 (Ct. App. Dec. 15, 2000) (unpublished). Later,
Jonas filed her initial petition for post-conviction relief. The district court summarily dismissed
her petition and this Court affirmed the dismissal. Jonas v. State, Docket No. 35748 (Ct. App.
April 14, 2010) (unpublished). Jonas filed a successive petition for post-conviction relief which
the district court summarily dismissed. On appeal, this Court reversed, concluding that the
district court failed to provide adequate notice of the basis of its dismissal. Jonas v. State,

                                                1
Docket No. 40382 (Ct. App. Oct. 3, 2013) (unpublished).            On remand, the district court
summarily dismissed the successive petition and this Court affirmed the dismissal. Jonas v.
State, Docket No. 42272 (Ct. App. Aug. 31, 2015) (unpublished).
        In 2017, Jonas filed a petition to vacate/return of property (petition). She then filed a
petition for an entry of default judgment on the same matter. The district court treated the
petition as a petition for post-conviction relief and notified Jonas of its intent to dismiss the
petition because it failed to meet the requirements of Idaho Code § 19-4901. Thereafter, Jonas
filed a response and request for appointment of counsel. Jonas asserted that the district court
incorrectly treated the petition as a successive petition for post-conviction relief. The district
court granted Jonas’s request and treated the petition as a separate civil claim against the State.
Because Jonas had not paid the filing fees or properly served the State, the district court denied
Jonas’s motion for appointment of counsel, denied her petition for default judgment, and
dismissed the petition. The district court entered judgment based on its order. Jonas timely
appeals.
                                                II.
                                           ANALYSIS
        The district court dismissed Jonas’s petition because she failed to pay the required filing
fees. On appeal, Jonas does not mention the district court nor challenge its decisions relative to
her claims raised below.     Her appellate brief is a claim of innocence and a narrative of
complaints with the legal system, her trial attorney, police officers, and prosecuting attorneys all
of which is unsupported by any legal argument or authority. This Court has long stated that a
party waives an issue on appeal if either argument or authority is lacking. Powell v. Sellers, 130
Idaho 122, 128, 937 P.2d 434, 440 (Ct. App. 1997). Jonas’s appellate brief lacks both argument
and authority and will, therefore, not be considered. Moreover, Jonas fails to address the basis
for the district court’s decision, failure to pay the filing fee, and serve the State. Therefore, as
argued by the State, Jonas has failed to show any error by the district court in dismissing her
petition.




                                                 2
                                                III.
                                         CONCLUSION
       Jonas has failed to present adequate authority or argument for this Court to consider or
address the basis for the district court’s dismissal. Therefore, the district court’s judgment
dismissing Jonas’s petition to vacate/return of property is affirmed.
       Judge GUTIERREZ and Judge Pro Tem WALTERS CONCUR.




                                                 3